
	
		I
		111th CONGRESS
		2d Session
		H. R. 5125
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Ms. Eshoo (for
			 herself and Ms. Speier) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to establish a fund to be used to make local governments whole for losses
		  incurred from the Lehman Brothers Holding, Inc., bankruptcy.
	
	
		1.Short titleThis Act may be cited as the
			 Restitution for Local Government Act of
			 2010.
		2.TARP profits used
			 to purchase certain instruments from local governments
			(a)Restitution for
			 local governmentsTitle I of
			 the Emergency Economic Stabilization Act of 2008 is amended by adding at the
			 end the following new section:
				
					137.Restitution for
				local governments
						(a)Purchases of
				certain instruments from local governments
							(1)In
				generalNotwithstanding
				section 106(d), and with respect to troubled assets purchased from a specific
				financial institution, the amount of any profit made by the Secretary with
				respect to such troubled assets shall by used by the Secretary to purchase from
				local governments securities, bonds, and other financial instruments issued by
				Lehman Brothers Holding, Inc. that were held by such governments on September
				12, 2008.
							(2)Limitations
								(A)Dollar
				amountThe aggregate amount of all purchases made by the
				Secretary under paragraph (1) shall not exceed $1,700,000,000.
								(B)Nonapplicability
				to pension fundsFinancial instruments held by a pension fund may
				not be purchased pursuant to paragraph (1).
								(3)Purchase
				amountFor purposes of determining the purchase price of a
				financial instrument under paragraph (1)—
								(A)with respect to stock of Lehman Brothers
				Holding, Inc., the purchase price of such stock shall be calculated based on
				the value of such stock at the close of trading on September 12, 2008;
				and
								(B)with respect to
				any other financial instrument, the purchase price shall be the principal
				amount of such instrument.
								(b)Substitution of
				SecretaryNotwithstanding any
				other provision of this title, the Secretary shall be substituted for any local
				government from which the Secretary purchases any financial instrument pursuant
				to subsection (a)(1) as a creditor in any proceeding under title 11, United
				States Code, pursuant to the petition filed on September 15, 2008, by Lehman
				Brothers Holdings Inc., and shall have the same standing in such proceedings
				with respect to other creditors as the local government for which the Secretary
				is substituted.
						(c)Reporting
				requirementEach local government from which the Secretary makes
				purchases under subsection (a)(1) must issue a report to the Congress—
							(1)stating how the
				local government used the funds received through such purchase; and
							(2)demonstrating job
				creation, retention, and economic activity equal to the difference
				between—
								(A)the amount of the
				funds received by the local government through such purchase; and
								(B)the amount of
				funds received by the Secretary by reason of being substituted as a creditor
				with respect to the instruments that are the basis of such purchases, pursuant
				to subsection (b).
								(d)RulemakingThe
				Secretary shall issue such regulations as are necessary to carry out the
				provisions of this section.
						(e)Local government
				definedFor purposes of this section, the term local
				government means any county, city, town, village, or other general
				purpose political subdivision of a
				State.
						.
			(b)Clerical
			 amendmentThe table of contents of the Emergency Economic
			 Stabilization Act of 2008 is amended by inserting after the item relating to
			 section 136 the following:
				
					
						Sec. 137. Restitution for local
				governments.
					
					.
			
